Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (US 8,714,356), which in figures 1, 3 and 6 disclose the invention as claimed: 
In re claim 1: A cushioning packaging material 10 comprising: a cushioning portion 10 provided with a plurality of air pockets 12;  an accommodating pocket (pocket formed by 10, see fig.2) formed by deforming a portion of the cushioning portion 10 provided at one end portion in a longitudinal direction of the cushioning portion and including a storage space (storage space between 12) to accommodate an object; an air distribution portion 16 provided with a distribution passage 16 through which air is 
In re claim 2: the air inlet is fused by heat and pressure such that the air inlet is closed (see figure 6 and col.3, ll.38-58 of Liao et al.).
In re claim 3: a plurality of valves 11 configured to couple the plurality of air pockets 12 to the distribution passage so as to prevent back flow of air (see col.4, ll.37-45 of Liao et al.).   
In re claim 4: the plurality of air pockets 12 extends parallel to each other in a first direction; and 13the distribution passage 16 extends in a second direction perpendicular to the first direction, such that the distribution passage 16 is coupled to one end of the plurality of air pockets 12 (see figure 1 of Liao et al.).  
In re claim 5: the accommodating pocket (pocket formed by 10, see fig.2) further includes a folded portion (folded corner portions of 12) folded to face with an unfolded portion (unfolded portions of 12) of the cushioning portion 10, and a fused portion (fused portion of 70) formed by fusion of both sides 70 of the folded portion and both sides of the unfolded portion (see figure 6 and col.3, ll.38-58 of Liao et al.).
In re claim 6: a strap 80, both ends of which are respectively attached to separation parts of the cushioning portion 10.  
In re claim 7: the strap 80 includes two attachment portions (the portion where the strap end attaches to 10) having adhesive force such that the two attachment 
In accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004).  

Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive. In response to the Applicant’s arguments that Liao fails to teach the accommodation pocket as claimed. The Examiner disagrees, The Applicant points to an additional pocket that is formed within the pocket that is defined by the outer walls of cushioning packaging material 10, the cushioning material is folded in a longitudinal direction and attached to form a large pocket for receiving items see figures 2 and 6). Furthermore, it should be noted that the pertinent prior art of record also teaches the folding of a cushion to create a pocket as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the prior art listed on the attached PTO-892 includes a similar cushioning packaging material comprising: a cushioning portion provided with a plurality of air pockets; an air distribution portion provided with a distribution passage through which air is distributed into the plurality of air pockets; and an air inlet provided at one side of the air distribution portion (see attached PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735